DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are confusing because the formula of claim 1 allows for only di-long chain, di-short chain quaternary ammonium compounds, but claims 3 and 4 have quaternary ammonium compounds well outside this formula.  The same is true for claims 12 and  14.  The examiner assumes applicants intend a broader definition for their quaternary ammonium compound, but the formula of claim 1 must be changed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 10, 12-14, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Barker, US 4,126,563.
Barker teaches a solid composition for treating fabrics comprising 14% urea and 14% distearyl dimethyl ammonium chloride (col. 10, example XV).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 10 and 17, quaternary ammonium surfactants are cationic surfactants.

Claims 1, 2, 4, 7, 9, 10, 12-14, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Ladd et al, US 4,911,851.
Ladd et al teach a solid fabric softener comprising 20% methyl-1-tallow amidoethyl-2-tallow imidazolinium methyl sulfate, and 8% urea (col. 11, sample 8).  As claim 4 allows for an imidazoline, but claim 1 requires a quaternary ammonium compound, the examiner maintains the imidazoline is actually an imidazolinium, and so this example properly rejects the claims.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 10 and 17, quaternary ammonium surfactants are cationic surfactants.

Claims 1, 2, 4, 5-10, 12-15, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Marshall et al, US 3,936,538.
Marshall et al teach a solid fabric softener comprising 31.3% amidoamine softener, 6.9% urea, 6.9% ethoxylated glycerol monostearate (a nonionic surfactant containing a C18 alkyl group and so satisfies the softening booster and processing aid claimed), and polyethylene glycol (col. 9, example 5).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  
With respect to claim 6, a “deposition aid” is a broad term that is also satisfied by a nonionic surfactant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al, US 2003/0186835.
Gregory et al teach a solid fabric softener comprising 25% di-hardened oleic ester of triethanol ammonium methyl sulphate (an esterquat), 50% urea, 5% C9-11 (7EO) (a nonionic surfactant containing a C9-11 alkyl group and so satisfies the softening booster and processing aid claimed), zeolite, and flow aid (¶128, example C).  Urea as a carrier may be used in amounts as low as 10% (¶61), and these fabric 
With respect to claim 6, the reference specifically teaches a deposition aid (¶128, example 1).
With respect to claims 18 and 19, these compositions may be used in washing machines and a bar or tablet will obviously be suitable for multiple washings (¶121).
With respect to claims 20 and 21, as it is obvious to form the fabric softener claimed, example C will have the same reduced yellowing properties claimed, and persons of skill in the art and consumers alike understand warm water is obvious to use in fabric washing.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wetrosky et al, US 10,113,139.
Wetrosky et al teach a solid fabric softener with reduced yellowing comprising 44% methyl bis[ethyl (tallowate)]-2- hydroxyethyl ammonium methyl sulfate 
With respect to claim 3, dialkyl dimethyl quats are suitable fabric softening compounds of the invention (col. 5, lines 1-5).
With respect to claim 6, a “deposition aid” is a broad term that is also satisfied by a nonionic surfactant.
With respect to claims 18 and 19, these compositions may be used in washing machines and a bar or tablet will obviously be suitable for multiple washings (claim 6).
With respect to claims 20 and 21, the reference is directed to reduced yellowing, and persons of skill in the art and consumers alike understand the fabric softener is slowly diluted with water and warm water is obvious to use in fabric washing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761